UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7289


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

LAMONDES WILLIAMS,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, District Judge. (1:11-cr-00162-JKB-1; 1:15-cv-01436-JKB)


Submitted: April 20, 2017                                         Decided: April 27, 2017


Before GREGORY, Chief Judge, and WILKINSON and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lamondes Williams, Appellant Pro Se. Paul E. Budlow, OFFICE OF THE UNITED
STATES ATTORNEY, Paul Michael Cunningham, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lamondes Williams seeks to appeal from the district court’s order denying relief

on his 28 U.S.C. § 2255 (2012) motion. The court’s denial of relief is not appealable

unless a circuit justice or judge issues a certificate of appealability.        28 U.S.C.

§ 2253(c)(1)(B) (2012). A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When

the district court denies relief on the merits, a prisoner satisfies this standard by

demonstrating that reasonable jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court

denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion states a debatable claim of

the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Williams has not

made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss the appeal.     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               DISMISSED




                                             2